court's discretion.   Smith, 107 Nev. at 677, 818 P.2d at 851. Petitioner
                bears the burden of demonstrating that extraordinary relief is warranted.
                Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004). Generally, an appeal is an adequate legal remedy precluding writ
                relief. Id. at 224, 88 P.3d at 841.
                            Having considered the writ petition and appendix, we
                conclude that our intervention by way of extraordinary writ relief is not
                warranted, as petitioner has an adequate legal remedy in the form of an
                appeal from any final judgment entered in the district court action.     Id.
                Accordingly, we deny the petition. See NRAP 21(b)(1); Smith, 107 Nev. at
                677, 818 P.2d at 851.
                             It is so ORDERED.



                                                                        XR-041n        , J.
                                                          Hardesty



                                                          Douglas
                                                                  lif7/ #9
                                                                   de                  ,J.




                                                              r)\,z(t YtA-v
                                                          Cherry



                cc: Hon. Gloria Sturman, District Judge
                     Law Offices of Douglas R. Johnson
                     Naomi R. Arin
                     Marquis Aurbach Coffing
                     Law Office of S. Don Bennion
                     Eighth bistrict Court Clerk



SUPREME COURT
        OF                                            2
     NEVADA


(0) I947A